Citation Nr: 1204615	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-27 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.    

2.  Entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a compensable disability rating for residuals of a tonsillectomy.

7.  Entitlement to a compensable disability rating for a left foot disability.

8.  Entitlement to a compensable disability rating for a recurrent pilonidal cyst. 

9.  Entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1974 to May 1975, from February 1976 to October 1976, and from August 1978 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, February 2010, and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the Veteran perfected an appeal with respect to entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities from April 11, 2008, the date of claim.  As noted below, the Board has granted a 10 percent disability rating for a left foot disability.  However, the Veteran's claim for an increased disability rating for a left foot disability was not received until August 4, 2009, and it is not under the purview of the Board to assign an effective date for this award.  Therefore, the decision on the issue of entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities will apply only to the period from April 11, 2008, for which the Veteran is not awarded a compensable disability rating.  Henceforth, this period will be referred to as the applicable period.         

The issues of entitlement to service connection for a low back disability, an acquired psychiatric disability and hypertension, and of entitlement to increased disability ratings for residuals of a tonsillectomy and a recurrent pilonidal cyst are addressed in the REMAND following the order section of this decision.    


FINDINGS OF FACT

1.  In an unappealed July 1994 rating decision, the RO denied entitlement to service connection for low back pain.  

2.  The evidence associated with the claims file subsequent to the July 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The Veteran did not have service in the Republic of Vietnam and was not otherwise exposed to herbicides while in active service.  

4.  DM was not shown in service, was not manifested to a compensable degree within one year of separation from active service, and is not otherwise related to the Veteran's active service. 

5.  Bilateral CTS was not shown in service, was not manifested to a compensable degree within one year of separation from active service, and is not otherwise related to the Veteran's active service.

6.  The Veteran's left foot disability is moderate in nature and manifested by the recurrent growth of a corn between the 4th and 5th toes on his left foot approximately once or twice per month requiring trimming and resulting in pain and soreness for several days.  

7.  The evidence of record fails to show that the functional impairment associated with the Veteran's service connected left foot disability, service-connected residuals of a tonsillectomy, and service-connected recurrent pilonidal cyst clearly interfered with his normal employability.     


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  DM was not incurred in or aggravated by active service, and may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Bilateral CTS was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for a disability rating of 10 percent, but not higher, for a left foot disability have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2011). 

5.  The criteria for a compensable evaluation based on multiple noncompensable service-connected disabilities have not been met or approximated for the applicable period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.324 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed letters in June 2008, August 2009, September 2009, and March 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  All of the letters noted above also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Additionally, Social Security Administration (SSA) records are on file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claims of entitlement to service connection for DM and bilateral CTS.   Additionally, no VA medical opinion has been obtained in response to these claims.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran's DM or bilateral CTS is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims and VA examinations or medical opinions are not warranted.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus type II to a compensable degree any time after such service, diabetes mellitus type II will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system or DM to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 .  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

There is no specific diagnostic code used for evaluating recurrent corns on the feet.  Currently, the Veteran's left foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, used for rating foot injuries.  The Board finds that the symptoms experienced by the Veteran are adequately contemplated by that diagnostic code.  

Under Diagnostic Code 5284, a 10 percent disability rating is warranted for a moderate foot injury; a 20 percent disability rating is warranted for a moderately severe foot injury; a 30 percent disability rating is warranted for a severe foot injury; and a maximum 40 percent disability rating is warranted when there is actual loss of use of the foot.  38 C.F.R. § 4.71a.

Combined 10 Percent Evaluation Under 38 C.F.R. § 3.324

Whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for an injury to his back in February 1994.  In a July 1994 rating decision, the Veteran was denied entitlement to service connection for low back pain based on a finding that there was no evidence that the Veteran had a current low back disability.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the July 1994 rating decision included the Veteran's STRs which showed a single report of treatment for recurrent back pain from August 1981 and an April 1982 report of injury, in which the Veteran reported he had injured his back while in active service in April 1976.

The pertinent evidence that has been received since the unappealed rating decision includes the following: a June 1994 VA spine examination report, which shows that the Veteran reported injuring his back in a fall in 1976; VA Medical Center treatment records showing that the Veteran has been treated for recurrent back pain, to include a September 1998 magnetic resonance imaging (MRI) report showing that the Veteran had been diagnosed with lumbar spine degenerative disc disease (DDD) and a February 2011 diagnosis of lumbar spondylosis; private medical records showing that the Veteran has received private treatment for recurrent back pain, to include a June 2001 MRI report confirming the Veteran's previous diagnosis of lumbar spine DDD; and a July 2008 statement from Mr. N.W., a fellow service member of the Veteran, in which Mr. N.W. reported that he remembered the Veteran suffering an accident in 1976 and complaining of severe back pain following the accident.  

The Board finds that the medical records showing that the Veteran has been diagnosed with a low back disability and the July 2008 statement from Mr. N.W. corroborating the Veteran's accounts of a back injury in service are new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim of entitlement to service connection for a low back disability is in order.  

Entitlement to Service Connection for DM

The Veteran has asserted that he was exposed to herbicides while serving in Panama.  He reported that he came in contact with herbicides where it was stored with ammunition.

The Board finds that the Veteran's statements of coming into contact with herbicides while stationed in Panama are not credible.  In this regard, the Board notes that the record confirms that the Veteran was in fact stationed in Panama.  However, there is no record in the claims file that the Veteran ever came into contact with herbicides while stationed there.  Additionally, a review of the Department of Defense Herbicide Tests and Storage outside Vietnam registry shows that herbicides were never stored or used in Panama.  Furthermore, the Veteran has not provided any corroborative evidence, other than his testimony, that herbicides were ever used or stored in Panama.  Therefore, the Board does not concede the Veteran's exposure to herbicides while in active service.

Accordingly, presumptive service connection for DM due to exposure to herbicides in active service is not applicable to this case.  

The Veteran's STRs are negative for treatment for or a diagnosis of DM while he was in active service.  Additionally, there is no indication from the STRs that the Veteran ever had elevated blood glucose levels while in active service.  In August 1978, the Veteran was afforded a periodic examination.  At that time, his endocrine system was noted to be clinically normal upon physical examination and there is no indication from the examination report that the examiner found evidence of DM at that time.  

A review of the post-service medical evidence shows that the Veteran was diagnosed with DM sometime between June 2007 and May 2008.  A review of the private medical records shows a June 2007 treatment note that does not indicate DM as one of the Veteran's various disabilities.  However, a May 2008 VA Medical Center treatment note shows that the Veteran was being followed at the VA Medical Center for DM.  Regardless, there is no indication from the record that the Veteran's DM has been linked to his active service.

Additionally, there is no evidence of record indicating that the Veteran was diagnosed with DM within one year of his separation from active service.  Therefore, presumptive service connection as a chronic condition is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for DM is not warranted.  

Entitlement to Service Connection for Bilateral CTS

The Veteran asserts that he got bilateral CTS as a result of driving mechanized landing crafts.  He reported that the steering wheel would vibrate while he was driving and that it caused his bilateral CTS.  

The Veteran's STRs are negative for treatment for or a diagnosis of hand numbness or CTS while the Veteran was in active service.  During his various periods of active service, the Veteran was afforded examinations in May 1975 and August 1978.  There is no indication from the examination reports that the Veteran reported experiencing any sort of hand numbness or other symptoms that could be attributed to CTS.  Additionally, the Veteran's upper extremities were found to be clinically normal upon examination at both examinations.  

A review of the post-service medical evidence shows that the Veteran has received treatment for bilateral CTS from both the VA Medical Center and from private providers.  There is no indication from the treatment notes that the Veteran's diagnosed CTS has been related to his active service.  Additionally, the Veteran reported that he did not first experience symptoms of CTS until, at the earliest, 1996.  The Veteran reported that he was not diagnosed with bilateral CTS until 1998.  

In sum, the Board notes that there is no medical evidence indicating that the Veteran's bilateral CTS is a result his active service.  While the Board finds that the Veteran sincerely believes that his diagnosed bilateral CTS is a result of vibrations sustained by the hands while driving mechanized landing crafts, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, there is no indication that the Veteran was diagnosed with bilateral CTS within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral CTS is not warranted.

Evaluation of Left Foot Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

In September 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had a recurrent corn between his left 4th and 5th toes since service.  He reported chronic irritation and pain in the area.  The Veteran reported that he performed regular paring of the lesion in an effort to keep the symptoms under control, but that he did not experience any symptoms other than pain.  Upon physical examination, there was no localized hyperkeratotic lesion in between the 4th and 5th toes on the Veteran's left foot.  

Also of record is a September 2009 statement from the Veteran's spouse.  In the statement, the Veteran's spouse reported that the Veteran experienced left foot pain on a regular basis.  She noted that at times she would be awoken by the Veteran crying out in pain at night as a result of his various disabilities, to include his left foot pain.  

Also of record are treatment records from both the VA Medical Center and from private providers.  There is no indication from the VA Medical Center treatment notes of record that the Veteran is treated for a left foot disability.  A review of the private treatment notes of record shows that the Veteran has periodically complained of left foot pain and is treated for such.  

At his August 2011 Board hearing, the Veteran reported that the corn between his left 4th and 5th toes routinely grew back and required trimming.  He reported that after he trimmed it, it would be sore for several days.  He reported that it grew back at least once or twice per month.  The Veteran reported that he was unable to seek routine medical care for the problem because the nearest VA facility was 40 miles from his home and he could not just drop everything and go out there anytime he had a problem.  

The Board finds that the Veteran is entitled to a 10 percent disability rating for his left foot disability.  In this regard, the Board notes that the Veteran has routinely complained of pain in his left foot.  At his hearing, he reported that his corn grew back at least once or twice a month, that it required trimming, and that it would remain painful for several days afterward.  The Board finds that these symptoms more closely approximate a moderate foot disability than a slight foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board has considered assigning a higher disability rating for the period on appeal.  However, the evidence of record fails to show that the Veteran's left foot disability is moderately severe in nature.  In this regard, the Veteran reported that his left foot pain did abate several days after trimming the corn between his 4th and 5th left toes and that the corn only re-grew once or twice a month.  The Board finds that this is not evidence indicating that the Veteran's symptoms are severe enough to be considered a moderately severe foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  Additionally, there is no evidence indicating that the Veteran is unable to work solely as a result of his left foot disability.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of the increased disability rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id. 





Combined 10 Percent Evaluation Under 38 C.F.R. § 3.324

The Veteran asserts that he should be entitled to a 10 percent disability rating under 38 C.F.R. § 3.324 for the applicable period because he had multiple noncompensable service-connected disabilities.  

In September 2008, the Veteran was afforded VA examinations for his recurrent pilonidal cyst and left foot disability.  At that time, the VA examiner diagnosed a recurrent pilonidal cyst with no objective evidence of a pilonidal cyst on the day of examination.  The Veteran was noted to have a small, slightly raised, and hyperpigmented scar to the left of the natal cleft.  There was no evidence indicating that the scar was tender to palpation at the time of the VA examination.  The examiner noted that there was no functional impairment caused by the scar.  Furthermore, there is no indication from the examination report that the Veteran reported such impairment at the time of his VA examination.  

The VA examiner also diagnosed recurrent corn formation on the left foot between the 4th and 5th toes.  The examiner did note that the Veteran's left foot disability would cause him pain, but at the time of the examination, the Veteran reported that he was employed fulltime as an electrician.  He reported that he had not lost any time from work in the last 12 month period as a result of his service-connected left foot disability.  

In September 2009, the Veteran was afforded a VA examination for his residuals of a tonsillectomy.  At that time, the Veteran reported that he was unable to speak in the morning as a result of a dry throat.  The examiner reported that while the Veteran was unemployed, the residuals of a tonsillectomy would not have any significant effect on the Veteran's usual occupation or activities of daily living.  

The Board finds that there is no indication from the record that the Veteran's functional impairment from his service-connected disabilities clearly interfered with his normal employability.  In fact, the Veteran was working for the majority of the applicable period in question.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to a compensable disability rating under the provisions of 38 C.F.R. § 3.324 is not warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a low back disability is granted.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.  

The Board having determined that the Veteran's left foot disability warrants a 10 percent disability rating, but not higher, the benefit sought on appeal is granted to this extent and is subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.

With regard to the Veteran's claim of entitlement to service connection for a low back disability, as noted above, the Veteran has asserted that he sustained a back injury in 1976, while in active service.  Of record is an April 1982 report of injury detailing the Veteran's reported back injury during active service in April 1976.  Also of record is a July 2008 statement from one of the Veteran's fellow service-members, indicating that he remembered the Veteran sustaining a back injury in service and receiving medical care for such.  Additionally, the Veteran has reported that he has experienced continued back pain since the 1976 injury sustained while in active service.    

The Board notes that the Veteran is competent to report when his symptoms began and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, v. Derwinski, 2 Vet. App. 492, 494 (1992).

A review of the post-service medical evidence shows that the Veteran has been diagnosed with lumbar spine DDD and spondylosis.  

In light of the Veteran's report of a back injury in active service, his lay account of continuity of symptomatology, and the current medical evidence showing that the Veteran has been diagnosed with lumbar spine DDD and spondylosis; the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

With regard to the Veteran's claim of entitlement to service connection for hypertension, the Board notes that at his August 2011 Board hearing, the Veteran reported that while he was in active service he underwent surgical intervention at Fort Hood Army Hospital for a pilonidal cyst.  He reported that at that time he was informed that he had high blood pressure and that he was put on high blood pressure medication for treatment.

A review of the STRs of record does show that the Veteran had surgery to remove a pilonidal cyst while in active service.  However, the documentation surrounding the actual surgical procedure and subsequent hospital stay are not of record.  

Therefore, as the Veteran has reported that these documents would show that he had hypertension while in active service, attempts must be made to obtain these records before a decision is rendered with regard to this issue.  

With regard to the Veteran's claim of entitlement to an increased disability rating for residuals of a tonsillectomy, the Board notes that at his August 2011 Board hearing, the Veteran's voice was noticeably hoarse and it was commented upon by the undersigned Veteran's Law Judge on the record.  

A review of the record shows that the Veteran was last afforded a VA examination for this disability in September 2009.  A review of the examination report shows that there was no indication by the examiner that the Veteran was hoarse at the time of the examination.  In fact, it was only noted that the Veteran was unable to speak in the morning due to a dry throat. 

The fact that the Veteran had hoarseness during his mid-day Board hearing in August 2011 shows that the Veteran's symptoms may have increased in severity since his last VA examination.  Therefore, the Veteran should be afforded a new VA examination in order to determine the current level of severity of all impairment resulting from his service-connected residuals of a tonsillectomy.  

With regard to the Veteran's claim of entitlement to an increased disability rating for a recurrent pilonidal cyst, the Board notes that of record are SSA records, to include medical treatment notes.  A review of the SSA records shows that in August 2007, the Veteran was seen at Jackson Hospital for a colonoscopy as a result of complaints of fecal incontinence and anal leakage.  At that time, the Veteran reported symptoms of a recurrent pilonidal cyst to the examiner.  The results of the Veteran's colonoscopy were within normal limits.  However, the examiner reported that the Veteran's complaints of fecal incontinence and drainage combined with the report of a symptomatic recurrent pilonidal cyst indicated that perhaps the Veteran's pilonidal cyst was not adequately removed in the 1980's and that there may be an anal fistula from the cyst to the peri-anal area.

A review of the record shows that the Veteran has been afforded VA examinations for his pilonidal cyst in September 2008 and September 2009.  However, both of those examinations were limited to examination of the residual scar from the removal of the pilonidal cyst.  There is no indication from the record that other potential symptoms of the recurrent pilonidal cyst, to include those noted by the physician who performed the Veteran's August 2007 colonoscopy at Jackson Hospital, have been examined. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from his recurrent pilonidal cyst, to include a potential anal fistula. 

At his August 2011 Board hearing, the Veteran claimed that he experienced depression as a result of his various disabilities and pain management problems.  A review of the record shows that the Veteran is most often treated for pain resulting from his low back disability.  Therefore, the Board finds that this issue is inextricably intertwined with the issue of entitlement to service connection for a low back disability.  Therefore, it cannot be adjudicated at this time.  

Finally, the Board notes that current treatment records should be obtained before a decision is rendered with regard to these issues.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims, to specifically include those identified by the Veteran at his August 2011 Board hearing.  Specifically, the RO or the AMC should make a request for clinical records from the National Personnel Records Center (NPRC) in addition to contacting Fort Hood Army Hospital directly for surgical treatment notes.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present low back disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present low back disability as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active service, to specifically include the April 1976 injury reported by the Veteran.

The complete rationale for all opinions expressed must be provided.  

3. If STRs are obtained that show that the Veteran did in fact have elevated blood pressure or a diagnosis of hypertension in service, then the Veteran should be afforded a VA examination in order to determine the nature and etiology of his hypertension.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to the Veteran's hypertension as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to his active service.  

The complete rationale for all opinions expressed must be provided.

4. The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the residuals of his service-connected tonsillectomy.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5. The Veteran should also be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected recurrent pilonidal cyst, to specifically include any disability of the digestive system.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner(s) provides all information required for rating purposes.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present gastrointestinal symptoms; to specifically include anal fistula, fecal incontinence, and anal leakage; as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's service-connected recurrent pilonidal cyst, or was caused or chronically worsened by the Veteran's service-connected pilonidal cyst.  

The complete rationale for all opinions expressed must be provided.

6. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

7. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


